DETAILED ACTION

This office action is in response to the application filed on 2/19/2021.  Claims 1-25 are pending.  Claims 1-25 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent 9,981,107.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application describes an apparatus that is substantially the same as the patented claims.  Specifically, the patent claims, inter alia, obtaining biological signals, including heart and breathing rate, obtaining a history of sleep phase information, determining sleep phase, and activating an alarm based on the sleep phase.  These read on Applicant’s limitations in claim 1 of a sensor that detects biological signals, with a processor that determines a wake up time.
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,792,461.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application describes an apparatus that is substantially the same as the patented claims.  Specifically, the patent claims, inter alia, a sensor that obtains a biological signal, a processor, and a temperature control device that is regulates the bed temperature, an further claims the use of a target wake up time.  These read on Applicant’s limitations in claim 1 of a sensor that detects biological signals, with a processor that determines a wake up time.
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 9,694,156.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application describes an apparatus that is substantially the same as the patented claims.  Specifically, the patent claims, inter alia, a sensor strip and a temperature regulating layer, with 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9,566,301 to Kresser et al. (“Kresser”), in view of US Patent Application Publication 2011/0010014 to Oexman to et al. (“Oexman”).
Claim 1.  A system for changing a temperature of a portion of a bed device, comprising: at least one sensor that is a part of the bed device (Kresser, column 10, lines 13-24 teaches a sensor that can be part of a bed or mattress), wherein the at least one sensor is configured to detect a biological signal of a user of the bed device (Kresser, column 13, lines 22-31 teaches sensors that detect biological signals of a user); a temperature control device operatively coupled to the portion of the bed device (Kresser, column 11, lines 48-67 teaches a sleep system temperature adjustment unit), wherein the temperature control device is configured to change the temperature of the portion of the bed device (Kresser, column 11, lines 48-67); and a processor (Kresser, Fig. 1, #111) communicatively coupled to the sensor and the temperature control device, wherein the processor is configured to (i) obtain historical data associated with the user, wherein the historical data is stored for access by the processor prior to current use of the bed device by the user, (Kresser does not discuss the storage or use of historical data; Oexman teaches the use of historical data in at least paragraph [0068], specifically “data regarding a person’s sleep state” and “data regarding the ambient temperature” which is “collected over an extended period, such as several days, weeks or months”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use historical data in conjunction with the other types of data disclosed by Kresser in order to more efficiently and effectively control the temperature of a user’s environment in order to provide optimum sleeping conditions) (ii) determine a time to wake up the user based on the detected biological signal of the user and the historical data associated with the user (Kresser teaches in column 1, lines 39-42 that awakening a user during light sleep, i.e. after a full cycle of deep sleep, is preferable, and further discusses determining when this time occurs in at least column 4, lines 22-58 based on detected biological data; regarding the use of , and (ii) modify an operation of the temperature control device based on the determined time to wake up the user (Kresser teaches adjusting temperature to wake a user in column 12, lines 1-4).
Claim 2.  The system of claim 1, wherein the modified operation of the temperature control device heats or cools the portion of the bed device (Kessler, column 11, line 54-55 teaches “a heating pad configured to heat a surface of the sleep system”).
Claim 3.  The system of claim 1, wherein the modifying the operation of the temperature control device comprises turning on or turning off the temperature control device (Kessler, column 11, line 48 through column 12, line 4; heating and cooling the bed is considered to be turning on/off the heating or cooling system; additionally the temperature system is adjusted, i.e. turned on, to wake a user).
Claim 4.  The system of claim 1, wherein the processor is further configured to modify the operation of the temperature control device based on at least one environmental property associated with the bed device (while Kresser discusses adjusting temperature, Kresser does not explicitly discuss measuring an environmental property of the bed, rather than of the user, and using this data to adjust the temperature; however Oexman teaches an environmental data collection device, or sensor, at #112 in Fig. 1, and teaches adjusting temperature to keep a user asleep in paragraph [0061] and [0068]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the control systems of Kresser and Oexman in order to provide the capability of Oexman to monitor the temperature of a user’s room and adjust the temperature, thereby optimizing user comfort).
Claim 5.  
Claim 6.  The system of claim 4, further comprising at least one environment sensor operatively coupled to the processor and configured to obtain the at least one environmental property (Oexman paragraph [0006] teaches measuring “environmental factors including, but not limited to, ambient temperature, near-body temperature, relative humidity, near-body humidity, ambient lighting, sound, etc.”).
Claim 7.  The system of claim 1, wherein the processor is configured to determine the time to wake up the user based on a first biological signal and a second biological signal of the user, wherein the first biological and the second biological signal are different types of biological signals of the user (Kresser, column 3, lines 45-57 teaches measuring multiple types of biological signals).
Claim 8.  The system of claim 7, wherein the first biological signal is a temperature of the user (Kresser, column 3, line 52 teaches measuring temperature).
Claim 9.  The system of claim 8, wherein the second biological signal is a heart signal of the user (Kresser, column 3, line 52 teaches measuring heart rate).
Claim 10.  The system of claim 8, wherein the second biological signal is a breathing signal of the user (Kresser, column 3, line 52 teaches measuring breathing rate).
Claim 11.  The system of claim 1, wherein at least a portion of the temperature control device is positioned in the portion of the bed device (Kresser, column 3, lines 39-44 teaches use in “any aspect of a bedding assembly”).
Claim 12.  
Claim 15.  The system of claim 1, wherein the bed device is a mattress (Kresser, column 3, line 42).
Claim 16.  The system of claim 1, wherein the bed device is a mattress pad (Kresser, column 11, line 54).
Claim 17.  The system of claim 1, wherein the processor is configured to determine the time to wake up the user while the user is asleep on top of the portion of the bed device (Kresser, column 4, lines 22-58).
Claim 18.  The system of claim 17, wherein the processor is configured to determine that the user is asleep based on the detected biological signal of the user (Kresser, column 4, lines 22-58 discusses determining a user’s sleep state).
Claim 19.  The system of claim 1, wherein the processor is further configured to modify an operation of an additional appliance associated with the user based on the determined time to wake up the user (Kresser, column 11, lines 23-41 teaches the use of a radio or television, which are considered to be “associated appliances”).
Claim 19.  The system of claim 1, wherein the processor is further configured to modify an operation of an additional appliance associated with the user based on the determined time to wake up the user (Kresser, column 11, lines 23-41 teaches the use of a radio or television, which are considered to be “associated appliances”; furthermore Oexman teaches adjusting a light, #130 in Fig. 1, or a fan, #140 in Fig. 1).
Claim 20.  The system of claim 19, wherein the additional appliance is selected from the group consisting of a light, a coffee machine, and a humidifier (Oexman, Fig. 1, #204 or #155).
Claim 21.  
Claim 22.  The system of claim 21, wherein the biological signal history of the user comprises an irregularity of the biological signal of the user (as best understood by paragraph [0091] of Applicant’s disclosure, an irregularity is simply a data point that is measurably different from the average data; Kresser teaches analyzing data in column 4, lines 28-31 in which the analysis determines that the person is in a lighter state of sleep before initiating the alarm; “a lighter state of sleep” is inherently “an irregularity” as it represents a change from the average sleep data, that being a deeper state of sleep).
Claim 23.  The system of claim 21, wherein the biological signal history of the user comprises a frequency of the biological signal of the user (Kresser does not use the term “frequency,” however Kresser discloses measuring breathing rate and heart rate, which are a frequency of breathing and a frequency of a user’s pulse).
Claim 24.  The system of claim 23, wherein the processor is configured to determine the time to wake up the user based on (i) the frequency of the biological signal of the user from the biological signal history and (ii) a frequency of the detected biological signal of the user from the current use of the bed device (Kresser column 12, lines 1-5 teaches adjusting the sleep system to wake a user based on using collected data, such as breathing rate or heart rate, i.e. breathing frequency or pulse frequency; also see Kresser column 4, lines 4-21).
Claims 22-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9,566,301 to Kresser et al. (“Kresser”) and US Patent Application Publication 2011/0010014 to Oexman to et al. (“Oexman”), and US Patent Application Publication 2011/0224510 to Oakhill.
Claim 22.  The system of claim 21, wherein the biological signal history of the user comprises an irregularity of the biological signal of the user (as best understood by paragraph [0091] of Applicant’s disclosure, an irregularity is simply a data point that is measurably different from the average data; although it is likely that an irregularity exists in any data collected by Kresser, Kresser does not explicitly teach analyzing data to determine an irregularity in the data; 
Claim 23.  The system of claim 21, wherein the biological signal history of the user comprises a frequency of the biological signal of the user (Oakhill discloses using “a frequency of the biological signal” at least in paragraph [0060], which discloses “measuring breathing frequency”).
Claim 25. The system of claim 1, wherein the historical data comprises exercise data of the user (Kresser and Oexman do not teach the use of exercise data; Oakhill teaches the use of exercise data with respect to sleep analysis in at least paragraph [0053]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use exercise data in the sleep analysis of Kresser, since Oakhill teaches that “the amount of physical exertion may favorably or adversely affect sleep quality” and using exercise data would further optimize a user’s sleep cycle and sleep patterns thereby providing more restful sleep).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,566,301 to Kresser et al. (“Kresser”), in view of US Patent Application Publication 2011/0115635 to Petrovski to et al. (“Petrovski”).
Claim 13.  The system of claim 1, wherein the temperature control device is operatively coupled to a plurality of zones of the portion of the bed device, and wherein the processor is further configured to independently regulate a temperature of each zone of the plurality of zones by the temperature control device (Kresser does not teach multiple cooled zones; however Petrovski teaches a similar apparatus and teaches a bed with multiple independent heated or cooled zones, in at least the abstract; it would have been obvious to one of ordinary skill in the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,566,301 to Kresser et al. (“Kresser”), in view of US Patent 5,800,480 to Augustine et al. (“Augustine”).
Claim 14.  The system of claim 1, wherein the portion of the bed device comprises a plurality of layers comprising (i) a first layer comprising the at least one sensor (Kresser does not teach details of a mattress, as the invention of Kresser is directed toward the control system, however Augustine teaches a similar apparatus in which Fig. 3 teaches layers in a mattress, including a layer of sensors in Fig. 3 at #39; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use combine the control system of Kresser with the mattress of Augustine, since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results, and because Kresser teaches in column 3, lines 39-44 that his apparatus is for use with “any aspect of a bedding assembly,” such as a mattress), (ii) a second layer operatively coupled to the temperature control device (Augustine, Fig. 3, #30), and (iii) a third layer disposed between the first layer and the second layer (Augustine, Fig. 3, #40 is seen to be partially located between #’s 39 and layer #30).






Response to Applicant's remarks and amendments

Regarding prior double patenting rejections, Applicant’s remarks indicate that terminal disclaimers have been filed in order to obviate the double patenting rejections.  However, no terminal disclaimers are found in the application file, nor is there any record of fees being paid in association with these terminal disclaimers; please resubmit.
With respect to amended claim 1, Applicant argues on page 7 of Applicant’s remarks that in the cited art of Kresser does not keep a history of data and doesn’t use data from outside of the current night’s sleep.  While this may or may not be true, Oexman teaches the use of historical data and a new rejection has been entered as necessitated by Applicant’s amendments.
With respect to new claims 21-25, Applicant argues that the newly recited limitations are not found in the prior art of Kresser; see rejections above in view of Kresser and Oexman, or Kresser, Oexman, and Oakhill.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673